Ness, Justice
(dissenting) :
I dissent, concluding the trial court erred in admitting into evidence prior criminal acts allegedly committed by appellant.
An exception to the general rule that evidence of prior alleged crimes is inadmissible is when the evidence of past criminal acts tends to prove motive. State v. Rivers, 273 S. C. 75, 254 S. E. (2d) 299 (1979); State v. Blackburn, 271 S. C. 324, 247 S. E. (2d) 334 (1978). Also, evidence of prior crimes need not be excluded because it incidentally reflects on the defendant’s character. State v. Faulkner, S. C, 266 S. E. (2d) 420 (1980). But, the exception must not swallow the rule. See U. S. v. Cook, 538 F. (2d) 1000, at 1004 ( 3rd Cir. 1976).
The State’s theory of the case was that the appellant upon seeing that he was being approached by narcotics officers, ran over and killed one officer .in an attempt to escape because he had illegal drugs in his car.
*423The State relied on: (1) the testimony of an admitted prostitute that several hours prior to the incident she heard appellant tell another prostitute he had some drugs; (2) the admitted prostitute’s comments concerning appellant’s reputation as a drug dealer; (3) the testimony of another State’s witness that he had seen drugs at appellants home three or four days before the incident (appellants counsel objected to the above testimony concerning drugs and appellants reputation as a drug dealer) ; and (4) the exception that evidence of prior crimes is admissible to prove motive. State v. Rivers, supra.
The identification of the witness as a prostitute, her hearsay testimony concerning appellant’s alleged dealings with other prostitutes had nothing to do with his trial for murder and only served to discredit, prejudice and attack appellant’s character before he placed it in issue. See State v. Ross, 272 S. C. 56, 249 S. E. (2d) 159 (1978). Compounding this prejudicial attack of appellant’s character were the remarks of the solicitor, during closing arguments, that Grainger was known to the police as a drug dealer.
It is my opinion this evidence was extremely prejudicial, should not have been admitted, and constitutes reversible error.
It is essential to our system of justice that if a defendant is to be convicted of a crime, the conviction must be based upon evidence of the offense for which he was charged and not because of prior criminal acts nor because he was immoral.
Here, it is likely the appellant was convicted because of the allegations of past drug dealing and allegations of his past relationships with prostitutes. I conclude the trial court abused its discretion by admitting this evidence.
I would reverse and remand for a new trial with instructions to exclude the above evidence.
Reversed and remanded.